      Case 4:19-cv-00941 Document 1 Filed on 03/14/19 in TXSD Page 1 of 6



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

Robert Lee Schmadl                             )
      Plaintiff                                )          C. A. File No.
                                               )          4:19-cv-
v.                                             )
                                               )
Jawsre, L.L.C. d/b/a Executive Catering,       )          Jury Trial Requested
and Jack Edward Adcox                          )
      Defendants                               )
                                               )

                          PLAINTIFF’S ORIGINAL COMPLAINT

       NOW COMES PLAINTIFF, Robert Lee Schmadl, and complains of Jawsre, L.L.C. d/b/a

Executive Catering and Jack Edward Adcox (hereinafter collectively referred to as “Defendants”),

and for cause of action, would respectfully show the Honorable Court as follows:

                       INTRODUCTION AND SUMMARY OF SUIT

       1.      Robert Lee Schmadl (“Plaintiff” or “Mr. Schmadl”) brings this civil action to

recover unpaid overtime wages and misappropriated tips pursuant to the federal Fair Labor

Standards Act, 29 U.S.C. § 201, et seq. (“FLSA”).

       2.      Defendants own and operate a catering business. Mr. Schmadl worked for the

Defendants as a cook and server. Although Mr. Schmadl received tips from Defendants’ catering

clients, Defendants misappropriated such tips in violation of the FLSA.

       3.      29 U.S.C. § 203(m)(2)(B) states that “[a]n employer may not keep tips received by

its employees for any purposes, including allowing managers or supervisors to keep any portion

of employees’ tips, regardless of whether or not the employer takes a tip credit.”

       4.      Defendants violated 29 U.S.C. § 203(m)(2)(B) by misappropriating the tips Mr.

Schmadl earned at catering events where he served food to Defendants’ customers.

       5.      Defendants also failed to pay Mr. Schmadl his overtime wages in violation of the
      Case 4:19-cv-00941 Document 1 Filed on 03/14/19 in TXSD Page 2 of 6



FLSA. Mr. Schmadl routinely worked between 50 to 70 hours a week for the Defendants, yet he

did not receive overtime wages as required under the FLSA. See 29 U.S.C. § 207(a).

       6.      This action seeks equitable relief, compensatory and liquidated damages, attorney’s

fees, all costs of the action, and post-judgment interest for Defendants’ willful failure to pay

overtime wages and tip income to Mr. Schmadl.

       7.      Plaintiff demands a jury trial on all issues that may be tried to a jury.

                    SUBJECT MATTER JURISDICTION AND VENUE

       8.      Plaintiff brings this action to recover unpaid overtime wages and misappropriated

tip income from the Defendants pursuant to the FLSA, a federal statute that confers subject matter

jurisdiction upon the Court. See 29 U.S.C. § 216(b) and 28 U.S.C. § 1331. Further, this Court has

supplemental jurisdiction pursuant to 28 U.S.C. § 1367.

       9.      Venue is proper in the Southern District of Texas under 28 U.S.C. § 1441(a).

                        PARTIES AND PERSONAL JURISDICTION

       10.     Plaintiff, Robert Lee Schmadl, is a resident of Harris County, Texas.

       11.     Defendant, Jawsre, L.L.C. d/b/a Executive Catering, is a business operating in

the State of Texas and is doing so for the purpose of accumulating monetary profit. This Defendant

may be served with summons and complaint by serving its duly appointed registered agent, Jack

Edward Adcox, at 623 W. Texas Avenue, Baytown, Texas 77520.

       12.     Defendant, Jack Edward Adcox, is an individual that may be served at his place

of business at 623 W. Texas Avenue, Baytown, Texas 77520. This Defendant has acted, directly

or indirectly, in the interest of an employer with respect to the Plaintiff. Further, this Defendant

resides, and is engaged in business, in the State of Texas.

       13.     Whenever in this complaint it is alleged that the one or more of the above named

defendants committed any act or omission, it is meant that in addition to the defendants,



                                                  2
       Case 4:19-cv-00941 Document 1 Filed on 03/14/19 in TXSD Page 3 of 6



defendants’ agents, servants, or employees committed such act or omission and that at the time

such act or omission was committed, it was done with the full authorization, ratification or

approval of such defendant or was done in the routine normal course and scope of employment of

defendants’ agents, servants, or employees.

                                        FLSA COVERAGE

        14.     At all material times, each Defendant has been an “employer” within the meaning

of 3(d) of the FLSA. 29 U.S.C. § 203(d).

        15.     At all material times, Plaintiff has been an “employee” within the meaning of 29

U.S.C. § 203(e).

        16.     At all material times, Defendants have been an “enterprise” within the meaning of

29 U.S.C. § 203(r).

        17.     At all material times, Defendants have been an enterprise engaged in commerce or

in the production of goods for commerce within the meaning of 3(s)(1) of the FLSA because they

had employees who were engaged in commerce. 29 U.S.C. § 203(s)(1).

        18.     Furthermore, Defendants have had, and continue to have, annual gross business

volume in excess of the statutory standard.

        19.     At all material times, Plaintiff was an individual employee engaged in commerce

or in the production of goods for commerce. 29 U.S.C. §§ 206-207.

                                               FACTS

        20.     For purposes of this action, the “relevant period” is the time-period commencing

on the date that is three years prior to the filing of this action, and continuing thereafter.

        21.     During the relevant period, Defendants have been subject to the requirements of the

FLSA, 29 U.S.C. § 201 et seq.




                                                   3
      Case 4:19-cv-00941 Document 1 Filed on 03/14/19 in TXSD Page 4 of 6



       22.      Defendants employed Mr. Schmadl as a cook and server at their catering business,

Executive Catering, from October 2014 until November 12, 2018.

       23.      Mr. Schmadl’s job duties included cooking for Defendants’ catering events and

serving food to Defendants’ customers at the catering events.

       24.      Mr. Schmadl typically worked between 50 to 70 hours a week for the Defendants.

       25.      Mr. Schmadl received a fixed wage of $918.00 a week.

       26.      Mr. Schmadl did not receive any overtime wages in addition to his fixed wage.

       27.      Further, approximately three weeks after Hurricane Harvey (which occurred

August 25 to 29, 2017), Defendants stopped paying Mr. Schmadl the tips he had earned during

catering events, which were typically an additional 15-20% of each catering event bill. The tips

were misappropriated and kept by the Defendants. Notably, during Hurricane Harvey and the

three weeks that followed, Mr. Schmadl received only 50% of the total tips, and prior to Hurricane

Harvey, Plaintiff was receiving 75% of the total tips.

       28.      Plaintiff now seeks from Defendants all unpaid overtime wages and all

misappropriated tip income.

                                    CAUSE OF ACTION
                                  AND DAMAGES SOUGHT

             Violation of the FLSA – Unpaid overtime wages and misappropriated tips

       29.      Each and every allegation contained in the foregoing paragraphs is re-alleged as if

fully rewritten herein.

       30.      Defendants’ practice of failing to pay Plaintiff time-and-a-half rate for hours in

excess of forty (40) per workweek violates the FLSA. 29 U.S.C. § 207.

       31.      Additionally, 29 U.S.C. § 203(m)(2)(B) states that “[a]n employer may not keep

tips received by its employees for any purposes, including allowing managers or supervisors to

keep any portion of employees’ tips, regardless of whether or not the employer takes a tip credit.”


                                                 4
      Case 4:19-cv-00941 Document 1 Filed on 03/14/19 in TXSD Page 5 of 6



       32.     Defendants violated 29 U.S.C. § 203(m)(2)(B) by misappropriating the tips Mr.

Schmadl earned at catering events where he served food to Defendants’ customers.

       33.     Defendants’ violations of the FLSA were willful.

       34.     29 U.S.C. §216(b) states that “[a]ny employer who violates section 3(m)(2)(B) shall

be liable to the employee or employees affected in the amount of the sum of any tip credit taken

by the employer and all such tips unlawfully kept by the employer, and in an additional equal

amount as liquidated damages.”

       35.     Mr. Schmadl seeks (a) all unpaid overtime wages, (b) all tips unlawfully

misappropriated by the Defendants, and (c) liquidated damages in amounts equaling the unpaid

overtime and the misappropriated tips.

       36.     Further, Mr. Schmadl seeks from the Defendants his attorney’s fees and costs for

bringing this action pursuant to the FLSA. 29 U.S.C. §216(b) states that “[t]he court in such action

shall, in addition to any judgment awarded to the plaintiff or plaintiffs, allow a reasonable

attorney’s fee to be paid by the defendant, and costs of the action.”

       37.     Mr. Schmadl seeks to recover post-judgment interest at the highest rate allowed by

law, assessed upon all damages, including attorney’s fees and costs.

                                         JURY DEMAND

       38.     Mr. Schmadl makes a formal demand for jury trial.

                                    PRAYER FOR RELIEF

      WHEREFORE, PREMISES CONSIDERED, Plaintiff Robert Lee Schmadl respectfully

requests that upon jury trial and verdict in his favor, the Honorable Court enter a Final Judgment

against Defendants Jawsre, L.L.C. d/b/a Executive Catering and Jack Edward Adcox, assessing

jointly and severally, the following:

      a.     Declare that the Defendants violated 29 U.S.C. § 207, by failing to pay Mr. Schmadl
             overtime wages at one and one half times his base hourly rate for all hours he worked


                                                 5
Case 4:19-cv-00941 Document 1 Filed on 03/14/19 in TXSD Page 6 of 6



     in excess of 40 during each seven-day workweek;

b.   Declare that the Defendants misappropriated Mr. Schmadl’s tip income in violation of
     29 U.S.C. § 203(m)(2)(B);

c.   Declare that Defendants’ violations of the FLSA are willful;

d.   Order Defendants to pay all overtime wages due, all misappropriated tip income,
     liquidated damages, Plaintiff’s reasonable attorneys’ fees, and costs of litigation;

e.   Order Defendants to pay post-judgment interest at the highest lawful rate for all
     amounts, including attorney fees and costs, awarded against the Defendants; and,

f.   Order all further relief, whether legal, equitable or injunctive, as may be necessary to
     effectuate full relief to Plaintiff.


                                              Respectfully submitted,
                                              ALI S. AHMED, P.C.

                                      By:     /s/ Salar Ali Ahmed
                                              Salar Ali Ahmed
                                              Federal Id. No. 32323
                                              State Bar No. 24000342
                                              One Arena Place
                                              7322 S.W. Freeway, Suite 1920
                                              Houston, Texas 77074
                                              Telephone: (713) 223-1300
                                              Facsimile: (713) 255-0013
                                              aahmedlaw@gmail.com

                                              Attorney for Plaintiff
                                              Robert Lee Schmadl




                                          6
